Opinion of the Court by
Judge Lassing
Reversing,
In May, 1902, Thom,a a E. Ward and his wife, S. Isabel Ward, purchased a house and lot in the town of Henderson for something like $2,000 and had the title conveyed to them jointly. They paid a part of the purchase money in cash and executed their purchase money notes for the remainder, amounting to $1,200. For this balance 'of the purchase money they signed two promissory notes, of which the Ohio Valley Banking & Trust Company became the purchaser. TJpon the day upon which said property was purchased' and conveyed to them, Thomas E. Ward borrowed from said bank $1,000 for which he gave two notes for $500 each. These notes were secured by the endorsement of his brother, E. C. Ward, and others. To secure the endorsers on these two notes for $500 each against loss on account of their suretyship, Thomas E. Ward and his wife S. Isabel Ward, executed to them, or to one of them for the benefit of all, a mortgage upon the same property. Thomas E. Ward and his wife moved' into said property and used and occupied it as a home until his death in June, 1911. He had procured two policies of insurance on his life, one for $3,000 and another for $1,000. The $3,000 policy had been permitted to lapse and he had received from the *356■company a paid-np policy for $120. The $1,000 policy was kept alive and in force from the time it was taken ■out until his death. About three months after the $1,000 policy was taken out, he assigned and transferred it absolutely to his brother, E. C. "Ward, and at sometime before or after that date he also transferred to him absolutely the policy for $120.
Following the death of Thomas E. Ward, his widow called upon E. C. Ward, her brother-in-law, and notified •him that he must apply the proceeds of these insurance policies to the payment of the two $500 notes of her husband, which were held by the bank and. upon which he was surety. It appears that, at the time of the death of Thomas E. Ward, he was indebted to E. C. Ward in various sums, (some of which were evidenced by promissory notes) amounting in the aggregate to more than $1,400. Notwithstanding the request or demand made on him by the widow as to the application of the insurance money, E. C. Ward insisted upon his right to apply it to the discharge of his other indebtedness, leaving the two $500 notes unsatisfied. The widow brought suit against him to compel him to make the application as requested. He answered alleging the application in accordance with his expressed intentions to her and sought to have the mortgage foreclosed and the property sold to pay the two $500 notes upon which he was surety. The bank was made a party. Proof was taken and upon final submission, the chancellor was of opinion and held that the defendant .E. C. Ward had the right to make the application as he did and directed the property sold’ to pay, first, the two $500 notes, and second, the bank’s note for the purchase money. Both the widow and the bank appeal.
It is not stated in the judgment the ground upon which the court was influenced in holding that the lien to secure the mortgage notes was superior to that of the bank for the purchase money debt. This must have been due to inadvertence in the preparation of the judgment. The purchase money lien was superior to all other liens, and the bank should have been given a superior lien upon the entire property for the payment of its debt with accrued interest.
From the evidence it is plain that, at the time the assignment of these policies, of insurance was made, Thomas E. Ward was not indebted to his brother in any sum in excess of $90, save on account of his suretyship *357on the two $500 notes. It is not contended that the assignment was made other than for the purpose of securing E. C. Ward against loss on account of his surety-ship for his brother. There is no evidence from which it could be even inferred that Thomas E. Ward, at that time, contemplated that he would become indebted to his brother, E. C. Ward, but, on the„ contrary, there is evidence tending to show that t he took this insurance for the purpose of paying off his $1,000 debt to the bank upon which his brother was surety, so that, in the event of misfortune to him, a home might be left to his wife and children. In the absence of some express agreement showing that the assignment of these policies was made to enable Thomas E. Ward to secure, through his brother’s endorsement, additional sums of money, we conclude that the assignment was made to secure his then existing indebtedness, and the trial court erred in not holding that the insurance money should be applied to the discharge of these mortgage notes.
But, it is insisted that, before the suit was brought, appellee had applied the insurance money to the discharge and satisfaction of his other indebtedness. He is in no position to shelter himself behind such defense. He knew, before he made such application, that his brother’s family were claiming that he had no right to make such application, and his rush to do so could not put him in any better position than before he attempted to so apply the money. This is not a case where a payment was made without directions concerning its application. No payment of these policies could have been made during- the life of'Thomas E. Ward, and when he died and E. C. Ward collected the insurance money he was bound to apply it in satisfaction of that debt to secure which the policies were pledged — and this was the mortgage debt and perhaps another debt of $90. The court should have required that this insurance money be applied first, to the discharge of the two $500 notes secured by mortgage, and second, to the discharge of any other indebtedness on the part of Thomas E. Ward to E. C. Ward existing at the time the assignment of the policies was made.
Since the proper application of the insurance money will discharge the mortgage debt, the court will set aside the former judgment and enter one directing a sale of the property for the satisfaction of the bank’s purchase money notes. When these are satisfied, one-half of the *358balance realized by tbe sale belongs to tbe widow in her own right and in the remaining one-half she is entitled to a homestead.
Judgment reversed and cause remanded for further proceedings consistent herewith.